Dissenting Opinion by
Ervin, J.:
I respectfully dissent from the majority opinion. It is true that there are a number of decisions by the appellate courts of this State which hold that the original award in an eminent domain proceedings is presumed to have included consequential damages in addition to damages for a direct taking. I am unable to agree with the reason given in support of this principle. The reason seems to be that “No individual or municipality ‘should be vexed twice for the same cause’.” On the other hand, it seems to me to be extremely unfair and contrary to the Constitution to prohibit an owner from securing damages for an injury actually suffered. For a jury of view to fix damages for an injury which has not occurred and which may never occur might unduly penalize the municipality. To permit a jury of view to assess damages before the happening of the event would permit them to indulge in the rankest kind of speculation. How could a jury of view intelligently assess damages for something which had not occurred. It would be more reasonable for a second jury of view to assess the damages if and when such consequential damages occurred. Such a rule would prevent the payment of consequential damages by a municipality which had not and might not ever occur and, on the other hand, would allow to an owner damages intelligently assessed if and when they did occur. If the law of Pennsylvania needs changing so that justice may prevail, I would change it.
Hirt, J., joins in this dissent.